Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/21/2020 have been fully considered but they are not persuasive.
Applicant states:
“The Action that cites the shafts 32a, 42a (cf. paragraph [0046]) as coupling elements which the straightening rollers are provided with as required by claim 1. However, as can be seen from Figure 4 and paragraph [0046] of Abe, the shafts 32a, 42a belong to driving motors 32, 42 which are connected to the straightening rollers 6, 8 via spindles 31, 41. These spindles are universal spindles connecting the drive motors 32, 42 with cross-pin units 33, 43. 
According to Abe, the straightening rollers 6, 8 are provided with protruding portions 6a, 8a of a shaft of each straightening roller for connecting them with the cross-pin units 33, 43. A person of ordinary skill in the art (POSITA) would not equate these protruding portions of the shafts of each of the straightening rollers with coupling elements at the straightening rollers as described in the present application and claimed in claim 1. While the cross-pin units 33, 43 could arguably be considered as coupling elements, it is clear that they are not positioned on a first end side of the straightening rollers as required by claim 1.”

However, 32a and 42a are coupling elements, as they provide linkage to the motor of Abe. The straightening rollers (6, 8) are provided with coupling elements (32a, 42a couple motors to rollers) on a first end side thereof for coupling to drive shafts (6a, 8a) of a drive device (32, 42) (Because 6a and 8a are coupled to drive device (32, 42), Examiner is interpreting 6a and 8a as being of the drive device). Therefore, the 32a and 42a meet the limitation of the coupling elements. Therefore, this argument is not persuasive.

Applicant additionally states:

“Further, Abe fails to disclose cross-pin units at both ends of the straightening rollers which is contrary to the requirement in claim 1 that some of the straightening rollers are provided with additional coupling elements on a second end side opposite to the first end side. While the Action references Figure 2 in support of the argument that both ends of the straightening rollers 6, 8 are 
As Abe lacks this feature, and there is no suggestion in this reference of symmetrically designed straightening rollers in order to allow the rollers to be turned around, Abe cannot anticipate claim 1, and withdrawal of the section 102 rejection of claim 1 is respectfully requested.”

However, 6a and 8a are coupling elements, as they provide a coupling effect between the motors and rollers. Additionally, Figure 2 of Abe clearly shows that the structure corresponding to 6a and 8a also exists on the other end of rollers 6 and 8. See annotated Fig. 2 below. These rollers, 6 and 8, must be coupled on both ends. Therefore, this argument is not persuasive.

    PNG
    media_image1.png
    690
    682
    media_image1.png
    Greyscale


Applicant additionally states:

“Further, with respect to claim 3, the Action asserts that Abe discloses support rollers 7, 9 which are positioned asymmetrically. But, as can be seen from Figure 2, the opposite is the case. This provides further grounds for distinguishing claim 3.”

However, Fig. 1 of Abe clearly shows that 7 and 9 are positioned asymmetrically. See Fig. 1 below. Therefore, this argument is not persuasive.

    PNG
    media_image2.png
    822
    662
    media_image2.png
    Greyscale


Applicant additionally states:



However, if Abe were to lack 12, the mechanism would be inoperable, as the upper and lower roll mill would lack movement and interconnection altogether. 12 of Abe provides the same effect as the stay bolts of the instant application (See Para. 55, lines 1-28), as they interconnect the upper and the lower roller mill (6, 8), and at least some of the stay bolts (12) are provided with the sensors (21, 22) that detect an elongation of the respective stay bolts (12). Therefore, this argument is not persuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20150013418A1, herein referred to as Abe.
Regarding Claim 1, Abe discloses a straightening machine for straightening a metal strip or planar metal parts (title), the straightening machine comprising: a plurality of upper straightening rollers (6) mounted in an upper roller mill (2); a plurality of lower straightening rollers (8) mounted in a lower roller mill (3); the upper and lower straightening rollers (6, 8) being disposed to form a straightening gap between an inlet and an outlet of the straightening machine and are adapted to act from above and from below on the metal strip or metal part (S) to be straightened and to guide the metal strip or metal (See Fig. 1); the straightening rollers (6, 8) are provided with coupling elements (32a, 42a) on a first end side thereof for coupling to drive shafts (6a, 8a) of a drive device (32, 42); the straightening rollers (6, 8) are removable from the respective roller mill (2, 3); and at least some of the straightening rollers (6, 8) are provided with additional coupling elements (See Fig. 2, Num. 6a, 8a on opposite side of rolls) on a second end side opposite to the first end side.

Regarding Claim 2, Abe discloses the straightening machine as claimed in claim 1, wherein the coupling elements (32a, 42a) of the straightening rollers (6, 8) are configured as drive studs or drive sockets having a profiled cross section for axial transmission of torque (See Para. 46, Lines 1-18) (See Fig. 4).

Regarding Claim 3, Abe discloses the straightening machine as claimed in claim 1, wherein each said straightening roller (6, 8) on the end side thereof that faces away from the straightening gap (Fig. 1) is assigned at least two support roller pairs (7, 9) which are positioned asymmetrically in relation to a center of an imaginary line (See Fig. 1) that connects a first bearing location (6a) and a second bearing location (8a) of the straightening roller (6, 8).

Regarding Claim 4, Abe discloses the straightening machine as claimed in claim 1, further comprising sensors (21, 22, 23, 55, 58) that detect forces which act in a straightening procedure between the upper and the lower roller mill (See Para. 55, lines 1-28).

Regarding Claim 5, Abe discloses the straightening machine as claimed in claim 4, wherein the sensors (21, 22, 23, 55, 58) are distributed in the straightening machine (1) in order to detect an asymmetrical distribution of said forces (See Para. 55, lines 1-28).

Regarding Claim 6, Abe discloses the straightening machine as claimed in claim 4, further comprising stay bolts (12) that interconnect the upper and the lower roller mill (6, 8), and at least some of the stay bolts (12) are provided with the sensors (21, 22) that detect an elongation of the respective stay bolts (12)(See Para. 55, lines 1-28).

Regarding Claim 7, Abe discloses the straightening machine as claimed in claim 6, wherein the sensors (21, 22) are displacement sensors (See Para. 55, lines 1-28).

Regarding Claim 8, Abe discloses the straightening machine as claimed in claim 4, further comprising a load spectrum memory assigned to the sensors configured to at least one of store detected forces or store and add up straightening cycles that are determined from the detected forces (See Para. 51, Lines 1-8) (See Para. 74, Lines 1-20) (Num. 23).

Regarding Claim 9, Abe discloses the straightening machine as claimed in claim 8, wherein the load spectrum memory (23) is configured such that it stores the forces detected in a straightening procedure and a temporal profile of said forces and, when detected, an asymmetrical distribution of said forces, or in each case computes a load and, when detected, an asymmetrical distribution of the load from the forces detected in a (See Para. 74, Lines 1-20).

Regarding Claim 10, Abe discloses the straightening machine as claimed in claim 9, wherein the straightening machine (1) further comprises a computer (60) configured to detect wear from the straightening cycles or load cycles added up in the load spectrum memory (Para. 74, Lines 1-20), and computes a wear value and emits a signal when a predefined wear threshold value is reached (Para. 53-54) (Para. 79, lines 1-11) (See Fig. Fig. 6).

Regarding Claim 11, Abe discloses the straightening machine as claimed in claim 9, wherein the straightening machine (1) further comprises a computer (60) which is configured to detect wear from the forces detected by the sensors (21, 22, 23, 55, 58) and stored in the load spectrum memory, and the temporal profile of said forces and, when detected, a spatial distribution of said forces, computes an expectancy value for wear of the straightening rollers (6, 8) and emits a signal when a predefined expectancy threshold value is reached(Para. 53-54) (Para. 79, lines 1-11) (Fig. 6) (Para. 74, Lines 1-20).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856.  The examiner can normally be reached on Monday - Thursday: 7:30 am - 5:00 pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/AMER ISLAM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725